MEMORANDUM**
Advocatess Queen Mariette Do-Nguyen, as an individual and Head of Heaven Independent States, Heaven Independent State on Earth, a California Religious Nonprofit Organization, appeals pro se the district court’s order sua sponte dismissing with prejudice her amended complaint against various federal and state officials. We affirm for the reasons set forth in the district court’s order of dismissal filed December 16, 2002.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.